Citation Nr: 1046236	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-01 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty during World War II, from July 
1943 to January 1946.  He died in April 2005.  The Appellant is 
his surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board/BVA) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board is remanding the claim the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

When submitting her January 2008 substantive appeal (on VA Form 
9), the Appellant-widow requested a hearing at the RO before the 
Board.  She also indicated on an accompanying statement in 
support of claim (VA Form 21-4138), however, that "[a]ny type of 
forum" with a VA employee would be acceptable to her if it would 
help expedite her claim and possibly prevent the need to forward 
her appeal to the Board.  As well, because of her advanced age 
(she was 81 years old at the time of those submissions and would 
soon turn 82), she asked to advance her appeal on the docket, 
although there was no ruling on that motion.

Since she had indicated that she would accept any type of hearing 
with a VA employee, the RO scheduled a hearing with a local 
Decision Review Officer in September 2009.  And at the time of 
that proceeding, the Appellant-widow indicated she was 
withdrawing her request for a hearing at the RO before the Board 
(Travel Board hearing).  But it appears she since has changed her 
mind because it 


was indicated in a more recent November 2010 statement from her 
representative (on VA Form 646) that she still wants a Travel 
Board hearing.  So this hearing must be scheduled before deciding 
her appeal.  38 C.F.R. §§ 20.700, 20.704 (2010).

Accordingly, the claim is REMANDED for the following action:

Schedule the Appellant for a Travel Board 
hearing at the earliest opportunity.  
[Also inform her that she may have a 
videoconference hearing before the Board, 
instead, if this would provide an 
opportunity to have her hearing sooner.]  
Notify her of the date, time and location 
of her hearing.  Put a copy of this letter 
in the claims file.  If she fails to 
report for this hearing or changes her 
mind and elects not to have it, then also 
document this in the claims file.

The Appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


